Title: From Thomas Jefferson to Christopher Smith, 12 January 1803
From: Jefferson, Thomas
To: Smith, Christopher


          
            Sir
            Washington Jan. 12. 1803
          
          You gave me leave the last year to deposit in Richmond the money then due you for negro hire. as it would be very difficult for me to find the means of conveying it to your residence, I will take the liberty of depositing what is now due, about the 10th. of the ensuing month in the hands of Messrs. Gibson & Jefferson in Richmond, to wit, 400. Dollars with directions to pay it to your order. as also 66⅔ Dollars for mr Charles Smith payable to his order; of which if you will be so good as to give him notice you will oblige me. Accept my respects and best wishes.
          
            Th: Jefferson
          
        